In his motion for rehearing appellant only urges that the argument of the district attorney calls for a reversal.
It is the general rule that in the absence of a statement of facts complaint of argument can not be appraised and presents no ground for reversal. Karels v. State, 91 Tex.Crim. R.,243 S.W. 985; Barnes v. State, 102 Tex.Crim. R.,277 S.W. 128; Olivares v. State, 121 Tex.Crim. R., 53 S.W.2d 305; Phillips v. State, 125 Tex.Crim. R., 69 S.W.2d 415; Harris v. State, 91 Tex.Crim. R., 239 S.W. 971.
Appellant brings forward, presumably in aid of his bill complaining of argument, what purports to be the evidence heard on motion for new trial. It does not appear to have been agreed to by the attorneys or approved by the trial judge. The certificate of the court reporter does not take the place of an authentication of the trial judge, which is indispensable.
The motion for rehearing is overruled. *Page 524